Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
The amendments to the abstract has overcome the objection to the specification. Amendment to claim 4 to add the term “further” before “constrained” has clarified the limitation in view of claim 1 and overcome the 112(b) indefiniteness rejection. The Applicant is aware of the 112(f) claim interpretation on the means plus function terms in claim 29 and intends to move forward with the interpretation. The Examiner withdraws the 112(b) indefiniteness rejection associated with failure to recite structures associated with the “means” in claim 29, because as per interview conducted on 03/17/2021, the Examiner is convinced that the structure of the “means” is the microprocessor associated with the video decoder 300 as disclosed in the original disclosure paragraph [0041]. 

Allowable Subject Matter
Claims 1-2, 4-8, 10-15, 18-21, 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a decoding method comprising: parsing of a first syntax element associated with a picture parameter set (PPS) to indicate wraparound motion compensation enablement for a current block; wherein if the wraparound motion compensation is enabled, the following condition is satisfied: (CtbSizeY / MinCbSizeY + 1) ≤ (pic_width_in_luma_samples / MinCbSizeY - 1), where CtbSizeY is a height of the coding tree block, MinCbSizeY is a 
The reference of Ye Yan et al. (WO 2020/069058 A1) teaches a decoding method where it parses a syntax element in a PPS associated with a current block, wherein the syntax element indicates an offset used for wraparound motion compensation, and inter-predict the current block based on the offset. However, it fails to teach the condition (CtbSizeY / MinCbSizeY + 1) ≤ (pic_width_in_luma_samples / MinCbSizeY - 1) associated with the enabling of wraparound motion compensation. The reference of Heng et al. (“AHG16/AHG8: Proposed Cleanup for Reference Wraparound”), in the same field of endeavor, teaches the condition associated with the enablement of wraparound motion compensation, however, it fails to teach a second syntax element associated with the SPS where the enablement is done regardless of the picture width. The other references of interest indicated in the PTO-892 form fail to remedy the lack of this teaching. As a result Ye Yan et al. alone or in combination with Heng et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 7, which is a decoding device claim of the corresponding decoding method claim 1, claim 15, which is an encoding method claim corresponding to the decoding method claim 1, claim 21, which is a encoding device claim of the corresponding encoding method claim 15, claim 29, which is a decoding device claim of the corresponding decoding method claim 1, and claim 30, which is a CRM claim of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2485